Citation Nr: 0123453	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-18 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.  

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had service from September 1965 to March 1966, 
and from July 1967 to October 1969.  The first period of 
service was Marine Reserve duty.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
left shoulder disability (on a new and material basis), 
arthritis, a nervous disorder, a stomach disorder, and a 
sinus disorder.  In May 1994, a notice of disagreement was 
received.  In June 1994, a statement of the case was issued 
as to the issues of service connection for left shoulder 
disability (on a new and material basis), a nervous disorder, 
a stomach disorder, and a sinus disorder.  In September 1994, 
a substantive appeal was received.  In April 1997, the 
veteran testified before the undersigned member of the Board 
in Washington, D.C.  In July 1997, the Board remanded this 
case to the RO for further development.  

In July 1999, the RO issued a statement of the case as to the 
issue of service connection for arthritis.  The veteran did 
not thereafter perfect his appeal as to that issue.  In 
November 1999 rating decision, service connection was granted 
for a left shoulder disability and a 20 percent rating was 
assigned effective August 1993.  

In March 2000, the Board again remanded this case to the RO 
for further development.  

In June 2000, a notice of disagreement as to the assigned 
effective date for service connection for left shoulder 
disability was received.  Thereafter, in April 2001, a 
statement of the case was issued.  Thereafter, the veteran 
did not perfect his appeal as to that issue.  

In an April 2001 rating decision, a higher rating of 30 
percent for service-connected left shoulder disability was 
awarded effective July 2000.  In addition, service connection 
was granted for post-traumatic stress disorder (PTSD), and a 
50 percent rating was assigned effective November 1998.  The 
veteran did not initiate an appeal as to either issue.  

The remaining issues in appellate status are listed on the 
front page of this decision.  


FINDINGS OF FACT

1.  There is no relationship between any post-service 
diagnosis of stomach disability and service.  An ulcer was 
not manifest within 1 year of separation from service.

2.  There is no relationship between any post-service 
diagnosis of sinus disability and service.  


CONCLUSIONS OF LAW

A stomach disability was not incurred in or aggravated by 
service; and an ulcer may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2000).  

A sinus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
September 1993 rating decision.  The veteran was notified of 
the same in the subsequent June 1994 statement of the case, 
April 1995 supplemental statement of the case, November 1999 
supplemental statement of the case, April 2000 supplemental 
statement of the case, and April 2001 supplemental statement 
of the case.  The Board concludes the discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the claim was remanded on two occasions for further 
development by the RO.  The RO obtained the relevant VA and 
private medical records.  In addition, the veteran presented 
his arguments relative to his claims at two personal 
hearings.  In addition, the undersigned member of the Board 
notified the veteran that he was allowed to present 
additional argument and evidence on behalf of his claim.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

The veteran had active service from September 1965 to March 
1966, and from July 1967 to October 1969.

A review of the veteran's service medical records from both 
periods of service shows that in a February 1966 Jump School 
examination, the veteran's sinus and stomach evaluations were 
negative for any abnormalities.  A March 1966 "RAD" 
examination showed that the veteran's sinus and stomach 
evaluations were negative for any abnormalities.  An April 
1967 annual examination showed that the veteran's sinus and 
stomach evaluations were negative for any abnormalities.  A 
July 1967 enlistment examination (for the second period of 
service) showed that the veteran's sinus and stomach 
evaluations were negative for any abnormalities.  In August 
1967, the veteran complained of malaise, loose bowel 
movements, a sore throat, congestion, and a non-productive 
cough.  An October 1967 evaluation noted that the veteran did 
not have allergies and evaluation of the abdomen was 
negative.  In December 1968, on two days, the veteran 
complained of a cough and congested sinuses.  It was noted 
that he had an elevate temperature.  He was placed on bed 
rest.  In October 1969, the veteran underwent a discharge 
examination.  At that time, evaluations of the abdomen and 
sinuses were both negative for any abnormalities.  

A January 1970 VA examination was negative for sinus or 
digestive tract abnormality.  The veteran's original claim 
for compensation was silent for a claim for sinus or 
digestive tract disability.  A review of the post-service 
medical records reveals that in June 1972, the veteran was 
examined by VA.  At that time, evaluation of the nose 
revealed adequate ventilation, no turgescence of turbinates, 
normal mucosa, no polypi, and septum not deflected.  In 
addition, there was no posterior nasal drip.  Abdomen 
evaluation revealed no palpable organs or masses and there 
was no tenderness or rigidity.  In July 1974, the veteran was 
treated by VA for sinus problems.  An examination of the 
paranasal sinus system showed that the veteran had mild 
inflammatory involvement of the frontal sinuses.  In August 
1974, the veteran complained of continued congestion in the 
frontal area.  He indicated that he was using over-the-
counter medications which provided some relief.  No VA 
physician opined as to the date of onset and/or etiology of 
the veteran's sinus problems.  

In 1989, George Kirkpatrick, M.D., diagnosed the veteran as 
having irritable bowel syndrome as well as a possible sinus 
infection.  In 1990, Doug Perry, M.D., and Mark Johnson, 
M.D., separately diagnosed the veteran as having sinusitis 
and treated him for that disability.  Dan Spriggs, M.D., 
treated the veteran in 1992, 1993, and 1994, for sinusitis 
and rhinitis and the symptoms associated therewith.  In 
addition, Dr. Spriggs noted in January 1993, December 1993, 
January 1996, March 1997, and November 1997 evaluations that 
the veteran's abdomen was benign and without abnormalities.  
In September 1998, Dr. Spriggs noted that the veteran had 
mild tenderness in the standing position in the inguinal 
region of the abdomen on the left.  He stated that there was 
no evidence of a hernia.  No stomach abnormality was 
diagnosed.  None of these private physicians attributed any 
current sinus disorder and/or gastrointestinal disorder to 
either period of the veteran's service or indicated that any 
current sinus disorder and/or gastrointestinal disorder had 
it onset during either period of the veteran's service.  

In 1999, the veteran complained to a VA examiner of continued 
sinus problems. 

At a July 1999 VA stomach examination, the veteran reported 
that he noticed abdominal pain while he was in Vietnam and he 
was told that he had a nervous stomach and stomach ulcers.  
The veteran related that he was given Valium and antacids, 
but he continued to have intermittent symptoms.  The veteran 
reported having no hematemesis or melena, no circulatory 
disturbances after meals or hyperglycemic reactions, 
occasional diarrhea and constipation, occasional stomach pain 
and distention as well as nausea and vomiting.  The veteran 
related that he had stomach bloating and discomfort almost 
everyday.  Physical examination revealed that the abdomen was 
soft, but had mild tenderness on the upper abdominal area and 
at the descending colon area.  The veteran related that 
discomfort usually started after eating certain foods, 
especially spicy foods.  The bowel sounds were normal.  There 
were no ulcers.  It was noted that the veteran had gained 20-
25 pounds over the last several years.  There was no sign of 
anemia.  Thereafter, he was afforded an upper 
gastrointestinal (GI) series which yielded normal findings.  
The diagnoses were history of peptic ulcer disease in the 
past; dyspepsia/gastroesophageal reflux disease, stable on 
treatment; normal upper GI; positive helicobacter pylori 
antigen (done in August 1999).  The examiner noted that 
infection with helicobacter pylori is known to cause stomach 
disorder; this test was not available widely until the early 
1990's.  The Board notes, however, that the examiner did not 
indicate that the veteran's current diagnoses were related to 
service.

In September 1999, the veteran was afforded a VA nose, sinus, 
larynx, and pharynx examination.  The veteran's medical 
history was reviewed.  At the time of the examination, the 
veteran reported that he had been told in the past that he 
had a sinus disorder, had been treated with antibiotics, and 
over-the-counter nasal spray, and had had good response to 
the treatments.  The veteran also complained of having 
headaches associated with the sinus disorder.  The examiner 
noted that past x-ray and computerized tomography (CT) 
reports were negative.  Physical examination revealed that 
the inferior turbinates of the nose were moderately 
congested.  There were no other positive findings.  The 
examiner indicated that, if anything, there might be the 
mildest suggestion of allergy.  The impression was chronic 
rhinitis with radiographic documentation that failed to 
support any true sinusitis.  The Board notes that the 
examiner did not indicate that the veteran's current 
diagnosis was related to service.

A December 1999 CT of the paranasal sinuses was normal.  
Also, December 1999 x-rays of the sinuses were also normal.  
Thereafter, in February and March 2000, VA outpatient records 
noted that the veteran was treated for sinusitis.  

With regard to the lay evidence of record, in November 1994, 
a statement was received from the veteran's high school 
physical education instructor and sports coach who indicated 
that the veteran did not complain of nor show any physical 
problems during class activities prior to his service entry.  

In November 1994, the veteran testified at a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran related that he was first treated for a stomach 
disorder in the 1970's after he returned from Vietnam and 
that he had been treated on and off for that problem since 
then.  With regard to his sinuses, the veteran related that, 
the veteran related that he was treated during service for 
sinus and allergy problems as well as bronchitis.  The 
veteran reported that he had been treated since that time for 
sinus problems.  

In April 1997, the veteran testified at a personal hearing 
before the undersigned member of the Board in Washington, 
D.C.  At that time, the veteran related that he had been 
taking stomach medication.  With regard to his sinuses, the 
veteran related that before entering service, he never had 
sinus problems, but began having sinus problems during 
service.  The veteran related that he still suffered from 
those sinus problems.  

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation of stomach and sinus disabilities are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disease or disability due to an 
injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
combat wartime veteran.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.  The analysis required by 38 U.S.C.A. § 1154(b), 
however, applies as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  

In this case, the only lay evidence that has been submitted 
is the statement of the physical education instructor, who 
indicated that the veteran did not have any physical 
disability prior to service entry, and the veteran's own 
statements.  The veteran asserts that a sinus disorder and a 
stomach disorder were incurred during service.  Assuming the 
credibility of the veteran's assertions, he has submitted 
"satisfactory evidence" to satisfy the first requisite step 
as set forth above.  With regard to the second step, the 
veteran's statements may be considered consistent with the 
circumstances, conditions, or hardships of his combat 
service.  Thus, there is a factual presumption arises that 
the alleged stomach and sinus disabilities were first present 
in service.

Pursuant to the third step under Collette, the Board must 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.  The contrary evidence of record with regard to the 
question of whether a stomach or sinus disability was 
incurred during service is the medical documentation, or lack 
thereof, in the service medical records.  Although the 
veteran was treated on a couple of occasions for malaise, 
loose bowel movements, a sore throat, congestion, and a non-
productive cough, his symptoms were treated with bed rest and 
resolved.  Upon discharge from the veteran's second period of 
service, both his sinuses and abdomen evaluations were 
negative for any abnormalities.  There is no evidence in the 
service medical records indicating that the few inservice 
complaints, as noted, resulted in any lasting residual 
disability of the sinuses or abdomen at the time of the 
veteran's eventual discharge from active duty.  As such, the 
Board finds that there is clear and convincing evidence that 
the veteran did not incur a chronic sinus disorder or stomach 
disorder during either period of service.  As such, the 
presumption of service connection is rebutted.  

Moreover, as noted, the analysis required by 38 U.S.C.A. § 
1154(b) applies as to whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting the disability to service.  In this case, there is 
no medical evidence whatsoever establishing that any post-
service diagnoses of stomach or sinus disorders are related 
in any way to service.  The post-service medical evidence 
shows initial treatment for sinus complaints in the mid 
1970's and for stomach complaints in the late 1980's.  There 
is no medical opinion which etiologically relates 
disabilities of the stomach or sinus dated after service to 
either period of the veteran's service.  

Thus, there is no showing of chronic stomach or sinus 
disabilities during service.  There is no treatment for sinus 
complaints until approximately 5 years after service 
discharge and there is no treatment for stomach complaints 
until approximately 20 years after service discharge.  The 
Board also notes that the 1970 VA examination was negative 
for pertinent defects and the veteran's original claim for 
compensation was silent for sinus or digestive tract claims.  
The negative findings and the veteran's silence when 
otherwise affirmatively speaking constitutes negative 
evidence and tends to refute the assertion of continuity of 
symptomatology.  The veteran subsequent treatment for stomach 
and sinus complaints was sporadic.  As such, the Board finds 
that continuity of symptomatology was not shown after 
service.  As noted, there is no competent medical evidence 
etiologically relating disabilities of the stomach or sinus 
dated after service to either period of the veteran's 
service.  Accordingly, the Board concludes that entitlement 
to service connection for a stomach disorder and/or a sinus 
disorder is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

Service connection for a stomach disability is denied.  

Service connection for a sinus disability is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

